Citation Nr: 1713408	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-23 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to December 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues were remanded for further development in January 2015. 

The Board has reviewed files uploaded to both "Virtual VA" and "VBMS" to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets additional delay, but finds that an additional medical opinion must be sought prior to final adjudication of the claims in order to fully satisfy the duty to assist the Veteran.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

By way of background, in an August 2011 claim, the Veteran indicated the belief that his hearing loss and tinnitus were caused by his "exposure to high noise environments related to [his] additional duties as a supervisor in tactical aircraft maintenance areas."  In a September 2011 statement in support of claim, the Veteran indicated his ears were injured on the airfield when he was deployed to Spain in July 1973.  He stated he was assigned to several details ordered by his Commander, to include picking up trash, painting and directing traffic while fighter jets were flying above at low altitudes.  He indicated he was not given ear protection.  He stated that he experienced ringing in his ears for several hours after the day was over because of jets flying a few hundred feet above him.  

On November 2, 2011, the Veteran was seen at VA for an audiological evaluation.  He complained of decreased hearing, long-standing tinnitus in both ears and long-standing periodic physical pulsation in the left ear which was not present at that visit.  Findings indicated moderate-to-severe high-frequency hearing loss on the right and mild high-frequency hearing loss on the left with normal middle ear function studies.  It was noted the Veteran was expected to have limited difficulty with communication and was not a candidate for amplification.  An ENT consult was requested.  

On November 7, 2016, the Veteran was afforded an outside audiometric evaluation and an examination for VA by a contract physician with a specialty in otolaryngology, both of whom determined that the Veteran had sensorineural hearing loss at all frequencies between 500-8000 Hertz.  An audiogram reflected pure tone decibels as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
       30
       50
50
55
Left Ear
30
 30
50
60
70

Speech recognition scores were 96 percent bilaterally.  These results demonstrate hearing loss in both ears for VA purposes.   The Veteran indicated tinnitus was present about half the time and he thought he heard better in the left ear than the right.  He indicated that he fired weapons left-handed and that he worked in finance with minimal noise exposure in the military and in an office setting with minimal noise exposure after leaving the military.  In rendering an opinion, the independent examiner indicated review of the Veteran's DD-214 which shows service as a disbursement accounting specialist.  In addition, he reviewed the Veteran's September 2010 statement in support of claim indicating his service in Spain and that he was assigned to police the air base several times for days at a time with fighter jets flying above him at low altitude without hearing protection.  The examiner noted that the Veteran's induction examination and separation examination both showed normal hearing.  The examiner indicated utilizing those pieces of evidence, the history obtained from the Veteran and physical examination of the Veteran to determine that the etiology of the hearing loss was unknown, but it is unlikely that it is the result of his work on the airfield for several multiday periods during his service.   As to tinnitus, the examiner opined that the etiology of tinnitus was unlikely to be related to the Veteran's service, as he was a finance person with minimal noise exposure and had limited days working on the airfield.  

Thereafter, in February 2012, the Veteran underwent an additional VA audiological consult.  The Veteran reported exposure to aircraft noise during service indicating his job was in accounting, but he was re-assigned to work in an aircraft hangar in Spain, although no evidence of this appears in his personnel records.  The assessment was ASSNHFLHL [asymmetric sensorineural high frequency hearing loss] R>L [right greater than left], intermittent tinnitus, and rare pulsatile tinnitus.  The Veteran was informed that he needed further diagnostic studies, to include magnetic resonance imaging and/or a brain CAT scan to rule out retrocochlear pathology or other inner ear disease.  He declined to have such studies performed.

In February 2013, the Veteran was referred again for an audiology consult, with the chief complaint of hearing loss, which was greater in his right ear.  He again noted intermittent, high-pitched tinnitus in both ears.  Otoscopy showed that his right external audiotory canal (EAC) was occluded with cerumen.  The left EAC had minimal cerumen.  It was noted audiological assessment would be deferred until EACs were clear; he was referred to ENT for cerumen management.

In January 2015, the Board remanded the claims to associate an audiogram done at the November 2, 2011 audiological consult with the claims file, to obtain additional VA treatment records more recent than September 2012 and to schedule the Veteran for an additional VA examination given that whether the Veteran, in fact, had hearing loss for VA purposes was unclear.

In March 2015, it was indicated that the Veteran's claims file was reviewed and a statement regarding current hearing sensitivity could not be made due to poor intertest consistency.  The examiner explained that review of the claims file provided sufficient evidence for her to render etiology opinions.  As to hearing loss, the examiner noted that the November 1972 enlistment examination and the September 1976 separation examination showed normal hearing bilaterally.  She indicated there was no evidence of a significant threshold shift at any frequency in either ear and therefore, any current hearing loss the Veteran had was not caused by or due to noise exposure incurred during military service.  As to tinnitus, the examiner indicated the Veteran reported tinnitus began about 10 years ago which was well past his exit from the military.  She also stated that he entered and exited military service with normal hearing bilaterally and did not link onset to any in-service event, injury, or illness.  She determined therefore that it was unlikely the Veteran's current complaint of tinnitus was caused by or due to noise exposure incurred during service.

The Board finds that the opinions of record are insufficient to decide the claims.  Here, there is at least one audiogram showing hearing loss for VA purposes.  In addition, the Veteran has provided evidence of some noise exposure during service which the Board finds to be credible and VA examinations were ordered by the RO and the Board; as such, the opinions rendered must be adequate.  At the November 2011 VA examination, the examiner provided no rationale for the conclusion that it is unlikely that hearing loss was the result of the Veteran's work on the airfield for several multiday periods during his service.   In addition, the Board finds that the March 2015 opinions were based on an inaccurate factual premise and did not take into account the Veteran's lay statements regarding his in-service noise exposure.  See Reonal v. Brown, 5 Vet. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Specifically, the examiner indicated that the Veteran did not link onset of tinnitus or hearing loss to any in-service event, injury or illness.  In fact, it is the Veteran's contention that he has both hearing loss and tinnitus as a result of exposure to jet noise without hearing protection during service.

The Board notes that the evidence indicates the Veteran's tinnitus is related to his hearing loss.  See November 2011 VA Examination Report.  As the issues are inextricably intertwined both must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

In addition, the Board notes that the November 2, 2011 audiogram does not yet appear in the claims file.  On remand, the RO should attempt to obtain the actual audiogram for association with the claims file in order to facilitate appellate review, if such remains necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the audiogram referenced in the VA Audiological Consult report dated November 2, 2011.  If the audiogram itself cannot be obtained and associated with the claims file for the Board's review, a notation of such should be added to the claims file.

2.  Associate VA treatment records from March 2015 with the claims file.

3.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any current hearing loss and tinnitus that may be present.  The claims file, to include updated VA treatment records, should be made available to and be reviewed by the examiner in conjunction with the examination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

If the Veteran is unable to attend an examination, the claims file should be reviewed and an addendum opinion obtained.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It is noted that the Veteran is competent to attest to observable symptomatology such as ringing in the ears and difficulty hearing.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

Here, the Veteran provided evidence of short periods of in-service noise exposure without hearing protection while deployed to Spain; the Board has no reason to disbelieve the Veteran.
The examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss and/or tinnitus is/are causally or etiologically related to the Veteran's military service, including noise exposure therein.  The record already indicates that the Veteran's tinnitus is related to his hearing loss.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus that result from noise exposure generally present or develop in most cases, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

A complete rationale must be provided for any opinion expressed.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

4.  After undertaking the development above, the Veteran's claims should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




